Citation Nr: 1041244	
Decision Date: 11/02/10    Archive Date: 11/12/10

DOCKET NO.  04-17 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUE

Entitlement to service connection for a lung disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1969 to February 1972.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.

In January 2009, the Veteran presented testimony in support of 
his claim at a Travel Board hearing before the undersigned 
Veterans Law Judge.  The transcript of the hearing is associated 
with the claims file and has been reviewed.

This appeal was remanded by the Board in April 2009 for 
additional development.  

As depicted in the April 2009 Remand, the issue of 
entitlement to an increased evaluation for posttraumatic 
stress disorder has been raised by the record, but has not 
been adjudicated by the Agency of Original Jurisdiction 
(AOJ).   Therefore, the Board does not have jurisdiction 
over it, and it is referred to the AOJ for appropriate 
action.  


FINDINGS OF FACT

1.	The Veteran has been notified of the evidence necessary to 
substantiate his claim, and all relevant evidence necessary for 
an equitable disposition of this appeal has been obtained.

2.	The evidence of record does not show that a lung disability, 
including chronic bronchitis was incurred in service or related 
to service.  




CONCLUSION OF LAW

Chronic bronchitis was not incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative, if any, of any information, and any medical or 
lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice 
from VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must 
be provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

Here, the Veteran was sent a VCAA letter in August 2002 that 
addressed the notice elements and was sent prior to the initial 
AOJ decision in this matter.  The letter informed the appellant 
of what evidence was required to substantiate the claim and of 
the appellant's and VA's respective duties for obtaining 
evidence.  The appellant was also asked to submit evidence and/or 
information in his possession to the AOJ.  Particularly, this 
letter informed the Veteran what was required to reopen his claim 
for compensation because the Veteran's service connection claim 
for a respiratory disorder was previously denied in a November 
1972 rating decision that became final.   However, additional 
service treatment records were submitted by the Veteran during 
the course of this appeal that were not before VA at the time of 
the November 1972 rating decision.  Therefore, the Board found in 
the April 2009 remand that under 38 C.F.R. § 3.156(c), if VA 
receives or associates with the claims file relevant official 
service department records that existed and had not been 
associated with the claims file when VA first decided the claim, 
VA will reconsider the claim as an original claim rather than a 
request to reopen a previously disallowed claim.  In April 2009, 
the Board found that the additional service treatment records 
were relevant to the claim and the issue on appeal was considered 
an original claim for service-connected compensation benefits.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court 
of Appeals for Veterans Claims held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is necessary 
to substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded.  In this case, although the notice provided did not 
address either the rating criteria or effective date provisions 
that are pertinent to the appellant's claim, such error was 
harmless given that service connection is being denied, and hence 
no rating or effective date will be assigned with respect to this 
claimed condition.  

VA also has a duty to assist the veteran in the development of 
the claim.  This duty includes assisting the veteran in the 
procurement of service treatment records, pertinent medical 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  The RO has obtained available service medical 
records, DD Form 214, private medical records and VA medical 
records.  
Pursuant to the Board remand, the RO attempted to locate 
additional service treatment records.  The Board notes that these 
records are unavailable for review and negative responses from 
the respective government agency are of record.  A formal 
memorandum of unavailability was submitted by the RO in July 2009 
and the Veteran was sent a letter notifying him that they were 
unavailable and requested any available records from the Veteran.  

The Veteran was also provided an opportunity to set forth his 
contentions during the hearing before the undersigned Veterans 
Law Judge.  The appellant was afforded a VA medical examination 
in July 2010.  The Board finds that the VA opinion obtained in 
this case was sufficient, as it was predicated on a full reading 
of the Veteran's service and post-service VA medical records.  It 
considers all of the pertinent evidence of record, the statements 
of the appellant, and provides an explanation for the opinion 
stated.  Accordingly, the Board finds that VA's duty to assist 
with respect to obtaining a VA examination or opinion with 
respect to the issue on appeal has been met.  38 C.F.R. § 
3.159(c)(4).  Significantly, neither the appellant nor his 
representative has identified, and the record does not otherwise 
indicate, any additional existing evidence that is necessary for 
a fair adjudication of the claim that has not been obtained.  
Hence, no further notice or assistance is required to fulfill 
VA's duty to the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, all of the evidence submitted by the 
Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claims.  The Veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).

After careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3 
(2010).  If the evidence for and against a claim is in equipoise, 
the claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2010); Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990). 

Service connection may be granted for a disability resulting from 
a disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2010).  This 
may be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  

To establish direct service connection for a claimed disorder, 
there must be (1) medical evidence of current disability; (2) 
medical, or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999); see also Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

For the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time.  See 38 C.F.R. § 3.303(b) (2010).  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim. Id.  

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2010).

The Veteran seeks service connection for a chronic lung disorder 
that he asserts began in service.  The medical evidence reveals 
that the Veteran had respiratory problems in service.  Service 
treatment records show that the Veteran was hospitalized at an 
Army Hospital from approximately May 28 to June 6, 1969 with 
noted diagnoses of flu syndrome and upper respiratory infection 
(URI) during this period.  The service treatment records also 
show that the Veteran was treated for an URI in October 1970.  

In the July 2010 VA Compensation and Pension Examination, a VA 
physician reviewed the claims file and medical records.  The 
physician considered the Veteran's recited history of an event in 
service during which he asserts a chemical grenade went off near 
the Veteran causing respiratory symptoms.  The physician 
considered the complaints of respiratory problems in and after 
service as well as the treatment the Veteran received in service 
and after service.  The physician also examined the Veteran and 
considered x-rays of the Veteran's chest.  X-rays revealed a 
right lung collapse, infiltrates.  A bronchoscopy was performed 
under conscious sedation.  An echocardiogram and pulmonary 
function testing were performed.  The Veteran was diagnosed with 
chronic bronchitis due to longstanding tobacco and marijuana use 
and restrictive pulmonary physiology due to obese body habitus 
which resulted in a lung disorder.  After reviewing the private 
medical records, service treatment records, and VA records, the 
physician offered an opinion as to whether the current lung 
disorder was related to service.  The physician opined that the 
current lung disorders were not caused by or a result of military 
service.  

The physician provided a rationale for his opinion.  The 
physician noted that the Veteran had recurrent bronchitis and had 
been hospitalized multiple times for this condition.  The service 
treatment records revealed that in April 1969 he was hospitalized 
for a URI was treated and resumed training.  Hospital records in 
October 1969 noted that the Veteran was a smoker and his lungs 
were clear to auscultation and percussion.  The discharge summary 
also noted that the lungs were clear to auscultation and 
percussion.  The examiner noted that although he was admitted for 
a URI 6 months earlier, the Veteran fully recovered and was able 
to complete his training and play physically demanding sports.  
The examiner also noted that in the February 1972 separation 
examination there was no mention of any lung condition and his 
lung examination was noted as normal.  The Veteran also indicated 
that he was in good health.  The physician noted that over the 
years, the Veteran had been inconsistent with providing an 
accurate tobacco use history.  On several occasions, he 
explicitly denied any tobacco use, however in a February 2002 
treatment note, the Veteran indicated that he quit smoking a year 
ago and had an overall 15 pack year history.  The physician found 
that although the Veteran's reports were not forthright with an 
accurate tobacco history, his long standing tobacco and marijuana 
use put him at a great risk for asthma and recurrent bronchitis.  
The physician noted that the Veteran was already smoking in 1959 
at the time he was hospitalized for URI/bronchitis and that this 
particular hospitalization may have been triggered in part to his 
presumed exposure to fumes from a chemical grenade.  The 
physician reasoned, however, that the Veteran had a full recovery 
from this incident as evidenced by his ability to complete 
training, his participation in physically intense sports, and the 
hospital records indicating clear lungs 6 months after this 
incident, and that his lungs were clear in the separation 
examination.  Additionally, the physician noted that the Veteran 
continued to engage in recreational sports for several years 
after discharge from service.  

Further, the physician noted that the Veteran's multiple 
hospitalizations for recurrent bronchitis were due to his 
continued use of tobacco and marijuana, even though he was 
inconsistent in his reported of use.  The physician noted that 
multiple pulmonary functions were consistent with restrictive 
lung mechanics.  The physician found that this was due to his 
obese body habitus, evidence by his body mass index over the 
previous 12 years which limited full expansion of his lungs.  The 
physician also noted that there had been no material evidence 
submitted to link the recurrent bronchitis or restrictive lung 
mechanics to the alleged hand grenade fume inhalation that the 
Veteran reported.  The physician also noted that there was no 
documentation that the incident that the Veteran reported in 
service actually occurred.  

Clearly, the Veteran has a current diagnosis of chronic 
bronchitis.  Various VA treatment notes show that the Veteran 
received treatment for chronic bronchitis and lung problems.  
Additionally, there was an incident in service of lung problems, 
including URI and breathing problems.  The Board finds, however, 
that service connection cannot be granted because the evidence 
does not show that the Veteran's current lung disability is 
related to service.  

Initially, the Board notes that the VA opinion is adequate.  It 
is based upon consideration of the Veteran's prior medical 
history, service treatment records and examinations.  The 
physician also describes the disability, in sufficient detail so 
that the Board's evaluation of the disability will be a fully 
informed one.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 
(2007).  The examiner also provided a thorough rationale for the 
conclusion.  As such, the Board finds the VA examination 
probative.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) 
(factors for assessing the probative value of a medical opinion 
are the physician's access to the claims file and the 
thoroughness and detail of the opinion).  

The Board notes that the Veteran has contended on his own behalf 
that his current respiratory disability is related to his 
military service and that he has had continuous lung problems 
since the grenade incident in service.  The Board acknowledges 
that lay evidence concerning continuity of symptoms after 
service, if credible, is ultimately competent, regardless of the 
lack of contemporaneous medical evidence. Buchanan v. Nicholson, 
451 F.3d 1331 (Fed. Cir. 2006).  Competency of evidence differs 
from weight and credibility.  The former is a legal concept 
determining whether testimony may be heard and considered by the 
trier of fact, while the latter is a factual determination going 
to the probative value of the evidence to be made after the 
evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 
(1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although 
interest may affect the credibility of testimony, it does not 
affect competency to testify").   In determining whether 
statements submitted by a claimant are credible, the Board may 
consider internal consistency, facial plausibility, and 
consistency with other evidence submitted on behalf of the 
claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is 
not required to accept an appellant's uncorroborated account of 
active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 
(1991).

In this case, to the extent that the Veteran has contended a 
continuity of symptomatology of lung problems since service, the 
in-service objective medical evidence contradicts the Veteran's 
assertions.   Although the Veteran is competent to report when 
his lung problems began, his assertions are nonetheless not 
credible, as they are inconsistent with the other evidence of 
record.  Particularly, the service treatment records that show 
that his lungs were clear approximately 6 months after the 
asserted grenade incident as well as at separation from service.  
Furthermore, the VA physician found an alternative cause to the 
Veteran's current problems, specifically, his use of tobacco and 
marijuana.  As such, the Board finds that the probative value of 
the Veteran's assertions is outweighed by the contradicting 
objective medical evidence.  See Buchanan, supra.  Thus, to the 
extent that the Veteran contends that this condition had existed 
since the inhalation incident in service, the Board simply does 
not find the appellant to be credible.  Dalton v. Nicholson, 21 
Vet. App. 23, 38 (2007) (as a finder of fact, the Board, when 
considering whether lay evidence is satisfactory, the Board may 
also properly consider internal inconsistency of the statements, 
facial plausibility, consistency with other evidence submitted on 
behalf of the veteran, and the veteran's demeanor when testifying 
at a hearing).  Therefore, continuity of lung symptomatology has 
not been established, either through medical evidence or through 
the appellant's statements.  

Additionally, the Veteran asserted that his current problems were 
caused by in-service inhalation of chemicals/fumes.  The Board 
finds that the Veteran is not competent or qualified, as a 
layperson, to render an opinion concerning medical causation.  
See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007); Layno v. 
Brown, 6 Vet. App. 465, 469-70 (1994); Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Specifically, where the determinative 
issue is one of medical causation, only those with specialized 
medical knowledge, training, or experience are competent to 
provide evidence on the issue.  See Jones v. Brown, 7 Vet. App. 
134, 137 (1994); Espiritu, supra.  In this regard, the Veteran, 
as a layperson, lacks the competency to opine on the etiological 
cause of his current lung problems.  Thus, the Board attaches 
greater probative weight to the medical opinion discussed at 
length in this decision than to the Veteran's lay statements.  
The Board finds that the VA examiner's conclusion, that tobacco 
and marijuana use were the causes of his lung disability, 
competent and credible because the examiner has the specialized 
medical knowledge to provide this opinion.  Therefore, as there 
is no competent and probative evidence linking the Veteran's 
current respiratory disability to any disease, injury, or 
incident in service, service connection is not warranted.

As the competent and probative evidence does not show that the 
current disability is related to service, the preponderance of 
the evidence is against the Veteran's claim.  Therefore, the 
benefit-of-the-doubt rule does not apply and the Veteran's claim 
for service connection for a lung disability, including chronic 
bronchitis, must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Service connection for a lung disability, including chronic 
bronchitis, is denied.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


